Title: From John W. Green to Thomas G. Watkins, 14 September 1823
From: Green, John W.
To: Watkins, Thomas G.


Dear Sir.
Culpeper
Sepr 14. 1823
I understand that Mr John Gray who keeps a tavern in Fredericksburg wishes to keep one of the boarding houses at the University, I have long known Mr and Mrs Gray as well in their profession as individually. they have always kept a neat plentiful and perfectly orderly house—They are highly respectable and amiable. I feel interested in their prosperity and wish they could be gratified in their wishes in This respect. You are no doubt well acquainted with those who have the ordering of This matter and a good word from you may be of service to Mr Gray. I hope our acquaintance though slight—is sufficient to justify my addressing you on this subject.yr ob svtJohn W Green.